HENRIOD, Justice:
Appeal from the denial of a petition for writ of habeas corpus. Affirmed.
Banks, with the aid of counsel, whose competency no one questioned, pleaded guilty to a forgery charge after another charge was dropped, after having been counseled by his attorney, and after a plenary explanation of his rights and the possible consequences of his plea by the trial judge.
The record no way reflects his claim that he did not voluntarily and intelligently enter his plea.
 His urgence that the binding over process from the city to the district court was in violation of Title 77-15-19, Utah Code Annotated 1953, because the magistrate did not sign the order is resolved in State v. Laris, 78 Utah 183, 2 P.2d 243 (1931), and that Title 77-15-19, U.C.A. 1953, relating to transferring the transcript to the district court was not followed, was attended with such unsatisfactory and speculative testimony that the trial court most certainly was not in error in resolving this issue against the appellant.
We conclude that the principles enunciated in the recent case of Brady v. United States, 397 U.S. 742, 90 S.Ct. 1463, 25 L.Ed.2d 747 (1970) are dispositive of the *156claim here under the facts reflected in the record.
CALLISTER, C. J., and ELLETT, CROCKETT and TUCKETT, JJ., concur.